Case 2:19-cv-00877-DB-CMR Document 16-11 Filed 12/12/19 Page 1 of 3




                    Exhibit 10
      Case 2:19-cv-00877-DB-CMR Document 16-11 Filed 12/12/19 Page 2 of 3



1700 G Street, NW
Washington, DC 20552




May 1, 2019

Via Email

Steven M. Gombos, Esquire
Gombos | Leyton, P.C.
11350 Random Hills Road, Suite 400
Fairfax, VA 22030


Re:    Civil Investigative Demand served on the Center for Excellence in Higher
       Education on April 12, 2019

Dear Mr. Gombos:

This letter modifies the terms for compliance with the civil investigative demand (CID)
issued to the Center for Excellence in Higher Eduction (CEHE) by the Bureau of
Consumer Financial Protection (Bureau), as permitted by 12 C.F.R. § 1080.6(d). This
letter sets forth the only modifications to the CID. The Bureau’s willingness to approve
these modifications is based, in part, on CEHE’s representations described or referenced
below. The production of information and documents in accordance with the
modifications described below constitutes compliance with the CID.
Date of Hearing
The CID as issued on April 12, 2019 required a representative of CEHE to appear and
provide testimony on May 21, 2019 at 10:00 a.m. at the U.S. Attorney’s Office in Salt Lake
City, UT. The Bureau agrees to modify the date of the hearing to June 11, 2019.
Modification to Instructions
CEHE pointed out the inadvertent omission of an instruction pertaining to the “Applicable
Period for Responsive Materials.” The Bureau modifies the CID to add the following
Instruction:
       “Applicable Period for Responsive Materials.” Unless otherwise
       directed, the applicable period for the request is from January 1, 2012 until
       the date of this CID.




consumerfinance.gov

                                                               Respondent Ex. 10 - 1
       Case 2:19-cv-00877-DB-CMR Document 16-11 Filed 12/12/19 Page 3 of 3



Nature of the Modifications
To assist in construing any terms of this letter, the definitions set forth in the CID are
incorporated by reference. This letter does not change the Company’s responsibilities
described in the Document Retention instruction in the CID. Further, nothing in this
letter precludes the Bureau from issuing additional CIDs or seeking discovery from the
Company.
If you have any questions regarding the terms outlined above, contact Enforcement
Attorney Benjamin Konop at 202-435-7265.

Sincerely,
                                                    Digitally signed by Jeffrey Paul Ehrlich
Jeffrey Paul Ehrlich                                Date: 2019.05.01 16:36:46 -04'00'
Jeffrey Paul Ehrlich
Deputy Enforcement Director




consumerfinance.gov

                                                                  Respondent Ex. 10 - 2
